Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 06/29/2022. The Applicant has amended claims 1, 8, 9, 11, 14, 18 and 20-21 and canceled claims 2, 10, 12 and 19. Claims 22-25 are new claims. Claims 1, 3-9, 11, 13-18 and 20-25 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 06/29/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
Applicant’s arguments, see Arguments/Remarks, filed 06/29/2022, with regard to the rejections of claims 1, 3-9, 11, 13-18 and 20-25 under 35 USC 101 have been fully considered but they are not persuasive.
The Applicant argues that “the present application expressly states “components of the flight route options determination system100, such as the flight route analysis control unit 102, provide and/or enable a computer system to operate as a special computer system for flight route analysis and selection”, the Examiner respectfully disagrees. 
The claims do not recite any structures/functions that are “special”, i.e. all the recited steps/functions can be implemented in a general computer system on an aircraft. Therefore, the claims recite an abstract idea and the 35 U.S.C. 101 rejections are maintained. 
	The Applicant further argues that “…provide systems and methods that allow large amounts of data to be quickly and efficiently analyzed by a computing device…A human being would be incapable of efficiently analyzing such vast amount of data in such a short time…” the Examiner respectfully disagrees. 
The claims do not recite any language that limits the system/method to “large amount of data”. The system/method recited in the claims could be used in a process with analysis which can be processed by a human being in the brain or with a pen/paper. Therefore, the claims recite an abstract idea and the 35 U.S.C. 101 rejections are maintained. 
	The applicant further argues that “the claims clearly relate to an improvement in the functioning of a computer, such as explained in the present application at, for example [0066]-[0067]”, the Examiner respectfully disagrees.
	Para 0066 recites “Embodiments of the present disclosure provide systems and methods that allow large amounts of data to be quickly and efficiently analyzed by a computing device. For example, numerous flight routes can exist between two locations. Various costs can be associated with each of the flight routes. As such, large amounts of data are being tracked and analyzed. The vast amounts of data are efficiently organized and/or analyzed by the flight route analysis control unit 102, as described above. The flight route analysis control unit 102 analyzes the data in a relatively short time in order to quickly and efficiently output and/or display costs and times associated with the numerous flight routes. A human being would be incapable of efficiently analyzing such vast amounts of data in such a short time. As such, embodiments of the present disclosure provide increased and efficient functionality, and vastly superior performance in relation to a human being analyzing the vast amounts of data.” Processing a large amount of data in a short time is a basic function/capability of a general computing system, there is no “improvement” present in the above cited paragraph.
	Para 0067 simply recites “…components of the flight route options determination system 100, such as the flight route analysis control unit 102, provide and/or enable a computer system to operate as a special computer system for flight route analysis and selection” but there are no further clarifications on how “special” the computer system is, i.e. except claiming the computer system to be special, nothing in the recited paragraph shows the computer system is a special computer system.
Further, no language in the claims recites a large amount of data has to be processed which is beyond the capability of human beings, or the computer system is a special system that could implement functions other computers cannot implement. Therefore, the claims recite an abstract idea and the 35 U.S.C. 101 rejections are maintained. 
	The Applicant further argues that “the Applicant is providing a claim that as a whole is directed to determining efficient route options for an aircraft, and controlling the aircraft based on a selected route. No only is this a practical application, but amounts to significantly more than just determining options”, the Examiner respectfully disagrees.
As explained in Claim Rejections - 35 USC § 101, the “determining…” limitation is considered as a step that could be performed in the mind and therefore a mental process. 
The limitation of “receiving…” is an additional element, while the receiving step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The facilitating data to a user interface is also recited at a high level of generality (i.e. as a general means of displaying the result from the determining step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
The “flight route analysis control unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The flight route analysis control unit is recited at a high level of generality and is merely automates the determining step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite an abstract idea and the 35 U.S.C. 101 rejections are maintained.
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 06/29/2022 have avoided “flight route analysis control unit” being interpreted under 35 U.S.C. 112(f).
Applicant’s amendment to the claims filed 06/29/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 06/29/2022, with regard to the rejections of claims 1, 11 and 20 under 35 USC 102/103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11, 13-18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 11 and 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
Step 2A-Prong One:
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim and the other claims recite a method for comprising: determining information indicative of total costs for the flight routes as recited in independent claims 1, 11 and 20.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a flight route analysis control unit”, comprising at least one processor and a memory. That is, other than reciting a processor and a memory, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “flight route analysis control unit”/(processor and memory) language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a “flight route analysis control unit” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
Step 2A—Prong Two:
The claim recites additional elements of receiving flight route data, overflight charge data and fuel costs data and facilitating a transmission of the total costs data.  The receiving step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The facilitating data to a user interface is also recited at a high level of generality (i.e. as a general means of displaying the result from the determining step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
The “flight route analysis control unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The flight route analysis control unit is recited at a high level of generality and is merely automates the determining step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, receiving step and facilitating step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the flight route analysis control unit are conventional processor and memory mounted on the aircraft, and the specification does not provide any indication that the flight route analysis control unit is anything other than a conventional computer within an aircraft. Similarly, the receiving step is conventional data collecting step, and the facilitating step is a conventional data presenting step, which are in-significant extra solution activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.   Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 3-9, 13-18 and 21-25 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, 3-9, 11, 13-18 and 20-25 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-7, 11, 13-14, 16-17, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cabos (US20130046422, hereinafter Cabos) in view of Cormack (US20110087561, hereinafter Cormack).
As to claims 1 and 11, Cabos teaches a system and a method, comprising: 
a flight route analysis control unit that receives flight route data indicative of flight routes to a destination airport, overflight charge data indicative of overflight charges for the flight routes to the destination airport, and fuel costs data indicative of fuel costs for the flight routes to the destination airport (see at least Cabos para 0006 for a route from a departure airport to a destination airport, para 0010 for one or more proposed routes; para 0015 for cost calculation based on over-flight fees and fuel consumption; para 0014 teaches is a computer system, i.e. the “flight route analysis control unit”, processing the flight route; also see Fig. 5, para 0157-0164), 
wherein the flight route analysis control unit determines information indicative of total costs for the flight routes based, at least in part, on the overflight charge data and the fuel costs data (see at least Cabos, para 0015, a calculation of a fuel consumption for the candidate routes and a calculation of a cost of the candidate routes based on the fuel consumption, the cost calculation depends further contributions such as over-flight fees, also see Fig. 5, para 0157-0164).
Carlos does not teach wherein the flight route analysis control unit also receives contact data indicative of contacts for requesting permission to fly into and through an area, and for payment of overflight charges for the flight routes to the destination airport.
However, in the same field of endeavor, Cormack teaches a system for automatically providing to at least one user a trip quote for an air travel trip heading to at least one destination (see at least Cormack para 0029), the system may be accessed by the user from a remote terminal or access point (see at least Cormack para 0030). Cormack further teaches a third-party vendor database storing third-party flight services information including acquiring landing permits for the destination airport, overflight permits (see at least Cormack para 0038), and third-party fee summary including fees charged by countries whose airspace will be crossed through during air flight trip (see at least Cormack para 0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Cabos to include the flight route analysis control unit also receives contact data indicative of contacts for requesting permission to fly into and through an area, and for payment of overflight charges for the flight routes to the destination airport as disclosed by Cormack to provide a method to access air travel data and air flight service information (see at least Cormack para 0004).
As to claims 3 and 13, Cabos in view of Cormack teaches the system of claim 1 and the method of claim 11, further comprising a user interface in communication with the flight route analysis control unit, wherein the flight route analysis control unit presents the information and times for the flight routes via the user interface (see Cabos para 0078 for operational flight plan (OFP) provides the crew with specific details of the flight in relation to the route including waypoints and the times, also see para 0115 for OFP being created by on board application using the cockpit display unit and the associated user interfaces; also see para 0055-0056 for flight planning system on board the aircraft and comprise a user interface).
As to claims 4 and 14, Cabos in view of Cormack teaches the system of claim 3 and the method of claim 13, wherein the flight route analysis control unit presents the contacts for the flight routes via the user interface (see at least Cabos para 0095 OFP being presented to the flight crew via the pilot terminal unit; also see para 0057-0059 for flight crew brief package and output in OFP and FPL formats and displayed on board).
As to claims 6 and 16, Cabos in view of Cormack teaches the system of claim 3 and the method of claim 13, wherein the user interface and the flight route analysis control unit are onboard an aircraft (see at least Cabos para 0014 for a flight management computer system of the aircraft displaying flight route; also see para 0100 for onboard flight management computer system).
As to claims 7 and 17, Cabos in view of Cormack teaches the system of claim 3 and the method of claim 13.
Cabos further teaches wherein the flight route analysis control unit processes information of each of the flight routes to the destination (see at least Cabos Fig. 5, steps 99-101, para 0006, para 0011 for candidate routes), times to the destination for each of the flight routes (see at least Cabos para 0013 for flight time; para 0079 for time of departure and elapsed time), the overflight charges for each of the flight routes (see at least Cabos para 0015 for over-flight fees for calculating route cost to select a flight route), the fuel costs for each of the flight routes (see at least Cabos para 0015), and the contacts for each of the flight routes (see at least Cabos para 0077-0078 for ground based agencies and the flight crew).
	Yet, Cabos modified by Cormack does not explicitly teach… showing all the above information on a display of the user interface. 
However, Cabos does teach a display of the user interface (see at least Cabos para 0014) and output flight information to the flight crew (see at least Cabos para 0016-0017 for output data). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to display each of the flight routes to the destination, times to the destination for each of the flight routes, the overflight charges for each of the flight routes, the fuel costs for each of the flight routes, and the contacts for each of the flight routes for use by the flight crew (see Cabos para 0016).
As to claim 20, Cabos teaches a non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a flight route options determination system comprising a processor, to perform operations comprising, comprising: 
receiving flight route data indicative of flight routes to the destination airport, overflight charge data indicative of overflight charges for the flight routes to the destination airport, and fuel costs data indicative of fuel costs for the flight routes to the destination airport (see at least Cabos para 0006 for a route from a departure airport to a destination airport, para 0010 for one or more proposed routes; para 0015 for cost calculation based on over-flight fees and fuel consumption; para 0014 teaches is a computer system, i.e. the “flight route analysis control unit”, processing the flight route; also see Fig. 5, para 0157-0164); 
based, at least in part, on the overflight charge data and the fuel costs data, determining total costs data indicative of total costs associated with the flight routes (see at least Cabos, para 0015, a calculation of a fuel consumption for the candidate routes and a calculation of a cost of the candidate routes based on the fuel consumption, the cost calculation depends further contributions such as over-flight fees, also see Fig. 5, para 0157-0164); and 
determining total costs for the flight routes based, at least in part, on the overflight charge data and the fuel costs data (see at least Cabos, para 0015, a calculation of a fuel consumption for the candidate routes and a calculation of a cost of the candidate routes based on the fuel consumption, the cost calculation depends further contributions such as over-flight fees, also see Fig. 5, para 0157-0164).
Yet Cabos does not teach facilitating a transmission of the total costs data to a user interface, wherein total costs data is to be displayed via the user interface.
 However, Cabos does teach flight planning unit generating flight related output data from the input data including OFP, FPL, FCBP...and publishing/distributing to various airborne and ground-based applications and devices (see at least para 0056-0058, also see para 0078 for OFP output).  
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to facilitating a transmission of the total costs data to a user interface, wherein total costs data is to be displayed via the user interface to provide specific details of the flight in relation to the route to the flight crew (see Cabos para 0078).
Carlos does not teach wherein the flight route analysis control unit also receives contact data indicative of contacts for requesting permission to fly into and through an area, and for payment of overflight charges for the flight routes to the destination airport.
However, in the same field of endeavor, Cormack teaches a system for automatically providing to at least one user a trip quote for an air travel trip heading to at least one destination (see at least Cormack para 0029), the system may be accessed by the user from a remote terminal or access point (see at least Cormack para 0030). Cormack further teaches a third-party vendor database storing third-party flight services information including acquiring landing permits for the destination airport, overflight permits (see at least Cormack para 0038), and third-party fee summary including fees charged by countries whose airspace will be crossed through during air flight trip (see at least Cormack para 0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Cabos to include the flight route analysis control unit also receives contact data indicative of contacts for requesting permission to fly into and through an area, and for payment of overflight charges for the flight routes to the destination airport as disclosed by Cormack to provide a method to access air travel data and air flight service information (see at least Cormack para 0004).
As to claims 22 and 24, Cabos in view of Cormack teaches the system of claim 1 and the method of claim 11.
Cabos further teaches wherein the flight route analysis control unit further selects one of the flight routes based on the information indicative of total costs (see at least Cabos para 0021 for selection of the candidate routes comprises calculating the costings of the candidate routes).
As to claims 23 and 25, Cabos in view of Cormack teaches the system of claim 22 and the method of claim 24. 
Cabos further teaches wherein the flight route analysis control unit further provides an input regarding the one of the flight routes to a navigation system of an aircraft that is automatically navigated to the destination airport based on the input (see at least Cabos para 0014 for loading the flight route into a flight management computer system of the aircraft for a generation of autopilot commands during a flight; also see claim 4).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cabos in view of Cormack as applied to claims 3 and 13, and further in view of Yuan (US20200258400, hereinafter Yuan).
As to claims 5 and 15, Cabos teaches the system of claim 3 and the method of claim 13 wherein the user interface is onboard an aircraft (see at least Cabos para 0055-0056 for flight planning system on board the aircraft and comprise a user interface).
Cabos modified by Cormack does not explicitly teach…wherein the flight route analysis control unit is remote from the aircraft.
However, in the same field of endeavor, Yuan teaches a computer system may be used to implement flight planner for generating flight path using a cost function (see at least Yuan, para 0053) and the computer system may be offboard, e.g. a ground station (see at least Yuan, para 0055). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Cabos and modified by Cormack to include the flight route analysis control unit is remote from the aircraft as disclosed by Yuan to reduce the burden of the computing system on the aircraft.
Claims 8-9, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cabos in view of Cormack as applied to claim 1, and further in view of Schultz (US20030093219, hereinafter Schultz).
As to claim 8, Cabos in view of Cormack teaches the system of claim 1.
Cabos modified by Cormack does not teach wherein the overflight charge data comprises entry fee data indicative of a fee associated with entering airspace of each of a plurality of areas and travel distance fee data indicative of a fee associated with traveling within airspace of each of the plurality of areas.
However, in the same field of endeavor, Schultz teaches overflight fees depend on weight, distance traveled and rate (see at Schultz, para 0103, the rate changes with areas/countries and is a fee associated with entering airspace of each of the plurality of areas, para 0103 further teaches the fee associated with distance).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Cabos and modified by Cormack to include wherein the overflight charge data comprises entry fee data and distance traveled fee data indicative of a fee associated with entering airspace of each of the plurality of areas as disclosed by Schultz to compute the overflight charge for each country (Schultz, para 0103).
As to claim 9, Cabos in view of Cormack teaches the system of claim 1.
Schultz further teaches wherein the overflight charge data comprises distance traveled fee data indicative of a charge for distance traveled within each of a plurality of areas (see at least Shultz, para 0103).
Therefore, from the teaching of Schultz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cabos to include the overflight charge data comprises distance traveled fee data indicative of a charge for distance traveled within each of the plurality of areas, as taught by Schultz, to compute the overflight charge, as recognized by Schultz (Schultz, para 0103).
As to claims 18 and 21, Cabos in view of Cormack teaches the method of claim 11 and the non-transitory computer-readable storage of claim 20.
Cabos modified by Cormack does not teach wherein the overflight charge data comprises entry fee data and distance traveled fee data for a plurality of areas, wherein the entry fee data comprises information regarding fees for entering airspace of each of the plurality of areas, and wherein the distance traveled fee data comprises information regarding distance traveled fees within each of the plurality of areas.
However, in the same field of endeavor, Schultz teaches overflight fees depend on weight, distance traveled and rate (see at Schultz, para 0103, the rate changes with areas/countries and is a fee associated with entering airspace of each of the plurality of areas, para 0103 further teaches the fee associated with distance. The fees for entering airspace is a rule/regulation set by a country and it is obvious that when calculating the overflight fee the entry fee be included whenever there is such a fee).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and non-transitory computer-readable storage disclosed by Cabos and modified by Cormack to include wherein the overflight charge data comprises entry fee data and distance traveled fee data indicative of a fee associated with entering airspace of each of the plurality of areas as disclosed by Schultz to compute the overflight charge for each country (Schultz, para 0103).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667       
                                                                                                                                                                                                 /YUEN WONG/Primary Examiner, Art Unit 3667